        Case 1:19-cv-01350-JLT Document 12 Filed 04/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    NATHANIEL MARCUS GANN,                           Case No. 1:19-cv-01350-JLT (PC)

12                        Plaintiff,
                                                       ORDER DISCHARGING ORDER TO
13            v.                                       SHOW CAUSE

14    CDCR, et al.,                                    (Doc. 10)

15                        Defendants.
16

17          The events underlying this action span from January 3, 2015 to February 16, 2017. (See

18   Doc. 1 at 9-27.) Plaintiff initiated this action on September 26, 2019, more than two years later.

19   (See Doc. 1.) In California, the statute of limitations in actions brought pursuant to 42 U.S.C. §

20   1983 is two years. Jackson v. Barnes, 749 F.3d 755, 761 (9th Cir. 2014). Accordingly, the Court

21   ordered Plaintiff to show cause why this action should not be dismissed as time-barred by the

22   statute of limitations. (Doc. 10.)

23          Plaintiff filed a response to the order to show cause on April 23, 2020. (Doc. 11.) In his

24   response, Plaintiff states that he is serving a sentence of 25 years to life, and he correctly points

25   out that the applicable statute of limitations has been tolled while he has been incarcerated. (Id. at

26   1.) In California, the statute of limitations is tolled for a maximum of two years if and while a

27   plaintiff is imprisoned, unless the plaintiff is serving a sentence of life without the possibility of

28   parole. Cal. Civ. Proc. Code § 352.1(a); Brooks v. Mercy Hosp., 1 Cal. App. 5th 1, 7 (Cal. Ct.
        Case 1:19-cv-01350-JLT Document 12 Filed 04/27/20 Page 2 of 2


 1   App. 2016). Plaintiff also states that it took him more than a year to exhaust his administrative

 2   remedies. (Doc. 11 at 1.) The statute of limitations is “tolled while a prisoner completes the

 3   mandatory exhaustion process.” Brown v. Valoff, 422 F.3d 926, 943 (9th Cir. 2005) (citations

 4   omitted).

 5          Based on the above, the Court DISCHARGES its order to show cause (Doc. 10). The

 6   Court will screen Plaintiff’s complaint pursuant to 28 U.S.C. § 1915A in due course.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     April 26, 2020                              /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
